PER CURIAM.
Byron Keith Collins seeks to appeal the district court’s order dismissing his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). Because Collins failed to obtain authorization from this court to file a successive § 2255 motion, the district court properly denied the motion. 28 U.S.C.A. § 2244 (West 1994 & Supp.2001). Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Collins, Nos. CR-91-312; CA-01-2729-1-22 (D.S.C. filed Oct. 17, 2001; entered Oct. 18, 2001); see also United States v. Sanders, 247 F.3d 139 (4th Cir.), cert. denied, — U.S. -, 122 S.Ct. 573, 151 L.Ed.2d 445 (2001) (holding claims pursuant to Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), are not cognizable on collateral review). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.